DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11, 15, 17, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky et al., (US 20040092927; hereinafter Podhajsky) in view of Brassell et al., (US 20040030330; hereinafter Brassell) and Cosmescu, (US 6099525). 
Regarding claims 1 and 11, Podhajsky discloses (Figures 2-3) an electrosurgical instrument (200) including: a housing (102) comprising an elongate main body, extending in an axial direction, and a grippable member (224), wherein the main body has a front portion (portion distal of grippable member window, as seen in annotated Figure 2 below), a rear portion (portion proximal of grippable member window, as seen in annotated Figure 2 below), and a middle portion (portion comprising grippable member window, as seen in annotated Figure 2 below) between the front and rear portions; an implement (106) fixed relative to and projecting from a forward region of the main body; an electrical conductor (114) housed within the housing (102) which supplies an electro-surgical current to the implement (106); and wherein the grippable member (224) is a slidable carriage (according to the Merriam-Webster dictionary, the word “carriage” is defined as “a movable part of a machine for supporting some other movable object or part”; in Podhajsky, the upper flat part of the slide-switch 224 is considered to be the carriage since it is a movable part which supports and carries the bottom projecting part of the slide-switch, which moves in the grippable member window), the grippable member being moveable along the outer surface of the housing along a longitudinal axis thereof (102); the grippable member (224) being connected to the middle portion of the main body such that the axial position of the grippable member (224) relative to the main body is configured be adjusted in use, the front and rear portions extend circumferentially around outer surfaces of the middle portion to form stops for the grippable member (224), ([0036]-[0038]).

    PNG
    media_image1.png
    522
    708
    media_image1.png
    Greyscale

Annotated Figure 2 of Podhajsky Reference
Podhajsky fails to disclose a smoke evacuation passage defined within the main body and extending from an inlet proximal to said implement and a controllable smoke passage obstructor which enables adjustment of the a throughput of the smoke passing through the an interior of the housing along the passage, wherein the obstructor is attached to a slideable actuator located at the a surface of the housing, wherein the obstructor is positioned within the housing and is arranged to be used in conjunction with an aperture also positioned within the housing, wherein the aperture is defined within the smoke evacuation passage.
However, Brassell teaches an electrosurgical device (probe 36 in Fig. 1) with a controllable smoke passage obstructor (valve 136 in Fig. 14) which enables adjustment of the throughput of the smoke (valve actuator 146 configured to mate with valve housing 140 to regulate suction through tube 46) passing through the interior of the housing along the passage (valve housing 140 with bore 158 provides fluid communication between chamber 139 and bore 151 which connects to suction tube 46 via tubular section 150 in Fig. 14), wherein the obstructor is attached to a slidable actuator located at the surface of the housing (arm 156 is connected to a suction slide button 144 slidably positioned on top of wand 38 such that moving the slide button back and forth rotates 
Podhajsky/Brassell fails to teach that the slidable carriage has an upper portion extending longitudinally along an outer surface of the housing and a lower portion extending circumferentially around the outer surface of the housing. However, Cosmescu teaches (Figure 8A) a slidable carriage (421 is slidable during the setup of the device) having a circumferential shape with an upper portion extending longitudinally along an outer surface of a housing (402) and a lower portion extending circumferentially around the outer surface of the housing (40212), (Col. 10, line 47 – Col. 11, line 37). It would have been obvious to modify Podhajsky/Brassell to include the slidable carriage having the circumferential shape, as taught by Cosmescu, because the modification would ensure the slidable carriage is shaped to hold (conform around) the instrument (Cosmescu; Col. 10, lines 51-53) for secure use of the instrument. Cosmescu
Regarding claim 2, Podhajsky further discloses (Figures 2-3) that the implement (106) is an electrode ([0037]).
Regarding claim 3, Podhajsky further discloses (Figures 2-3) that the grippable member (224) is moveable between a rearwardmost position whereby the rearward end of the grippable member (224) is spaced apart from a rear portion of the housing (102) and a forwardmost position whereby the forward end of the grippable member (224) is spaced apart from a front portion of the housing (102), ([0036]-[0038]).
Regarding claim 10 Podhajsky further discloses (Figures 2-3) that the grippable member (224) includes at least one switch which activates the electrosurgical instrument ([0036]-[0038]).
Regarding claim 15, the Podhajsky/Brassell/Cosmescu combination teaches the electrosurgical instrument according to claim 11, and Brassell further teaches wherein the obstructor is moveable between a first position maximizing the throughput through the aperture and a second position minimizing the throughput through the aperture [0139], or wherein the obstructor is moveable between a first position whereby the aperture is substantially unobstructed by the obstructor and a second position whereby the aperture is at least partially obstructed by the obstructor [0139]. Brassell’s obstructor is moved by slide button 144 which controls a degree of alignment between the bores of the valve and the entire smoke passage. Examiner identifies the first position (most distal position) of Brassell’s slide button 144 to entail complete alignment of bore 158 with bores 149 and 151, where the second position is identified to be when the button 144 is in the most proximal position and bore 158 is completely misaligned with bores 149 and 151 [0139]. Alternatively, a second position could entail a position in which the actuator partially misaligns the bores.
Regarding claim 17, the Podhajsky/Brassell/Cosmescu combination discloses the electrosurgical instrument according to claim 15, wherein in the second position part of the aperture remains unobstructed by the obstructor [0139]. The combination of Podhajsky/Brassell/Cosmescu already covers this limitation with the analog nature of Brassell’s valve/actuator. The second position of Brassell’s slide button can fall within a slidable range which includes partial obstruction of the aperture based on the degree of alignment of bores with the passage.
Regarding claim 42, Podhajsky further discloses (Figures 2-3) that the housing is a non-telescopic housing ([0036]-[0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky in view of Brassell, and Cosmescu as applied to claim 1, and further in view of Kerr (US 20090248018).
Regarding claim 4 Podhajsky further discloses (Figures 2-3) that the grippable member (224) and the housing (102) are provided with complementary engagement formations, wherein the complementary engagement formations provide indexed positions for the grippable member (224) along the longitudinal axis of the housing, which correspond to the tactile or audible (click) feedback of the grippable member. Podhajsky is silent regarding the indexing positions being provided by a rack on at least one side of the housing and a complementary profiled tooth on the grippable member. However, Kerr teaches (Figure 8A) a electrosurgical instrument having a grippable member (428) and a housing are provided with complementary engagement formations, wherein the complementary engagement formations provide indexed positions for the grippable member (428) along the longitudinal axis of the housing, wherein the indexing positions are provided by a rack (429) on at least one side of the housing and a complementary profiled tooth .
Claims 8, 37-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky in view of Brassell and Cosmescu, as applied to claim 1, and further in view of Busch-Madsen et al., (US 20140052131; hereinafter Busch-Madsen).
Regarding claim 8, the Podhajsky/Brassell/Cosmescu combination teaches the electrosurgical instrument according to claim 1; Podhajsky further discloses wherein the electrical conductor (114) is provided to energize the electrode (106), ([0036]-[0038]), but is silent to whereby the electrical conductor is positioned on the surface of a flexible membrane, wherein when the grippable member is in the rearwardmost position the flexible membrane is foldable.
However, Busch-Madsen teaches an electrosurgical pencil with a slidable, grippable member with an electrical conductor provided to energize its electrode. In Figs. 19a-19c, Busch-Madsen teaches wherein the electrical conductor (flexible printed circuit 2) is provided to energize the electrode (connects switching means 3 with electrode 1) whereby the electrical conductor is positioned on the surface of a flexible membrane [0075]-[0079], wherein when the grippable member is in the rearwardmost position the flexible membrane is foldable (flexible printed circuit 2 is folded/foldable when shown in Figs. 19a-19c where there is a grippable member in a rearwardmost position). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 37, the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination teaches an electrosurgical instrument according to claim 8, and that the flexible membrane comprises a thin insulating polymer film having conductive circuit patterns applied thereto. Specifically, the modified device includes the flexible membrane and electrical conductor as a flexible printed circuit, as taught by Busch-Madsen ([0077]) and it is known in the art that a flexible printed circuit comprises a thin insulating polymer film having conductive circuit patterns applied thereto.
Regarding claim 38, the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination teaches an electrosurgical instrument according to claim 37, and that the flexible membrane includes a thin polymer coating to protect the conductive circuit patterns. Specifically, the modified device includes the flexible membrane and electrical conductor as a flexible printed circuit, as taught by Busch-Madsen ([0077]) and it is known in the art that a flexible printed circuit membrane includes a thin polymer coating to protect the conductive circuit patterns.
Regarding claim 39, the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination teaches an electrosurgical instrument according to claim 8, and that part of the flexible membrane is contained within the main body, and the other part of the flexible membrane is exterior to the main body. Specifically, the modified device includes the flexible membrane and 
Regarding claim 41, the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination teaches an electrosurgical instrument according to claim 8, and that, in a folded condition of the flexible membrane, a first overlapping part of the flexible membrane is separated from a second overlapping part of the flexible membrane by an external wall of the main body. Specifically, the modified device includes the flexible membrane and electrical conductor as a flexible printed circuit, as taught by Busch-Madsen ([0077]), and since this structure extends within and outside the main body in the modified device (the electrical conductor extends this way in Podhajsky, therefore the electrical conductor and flexible membrane structure of the modified device would also need to extend this way), a first (internal) overlapping part of the flexible membrane is separated from a second (external) overlapping part of the flexible membrane by an external wall of the main body.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky in view of Brassell and Cosmescu, as applied to claim 15 above, and further in view of Bales et al., (US 5312400; hereinafter Bales).
Regarding claim 18, the Podhajsky/Brassell/Cosmescu combination teaches the electrosurgical instrument according to claim 15, but is silent to wherein the obstructor is a 
However, Bales teaches an electrosurgical device with suction and cautery functions wherein an obstructor is a bung having a conical shaped leading end, the shape of the bung being complementary with a portion of the aperture (see annotated Figs. 5a-5c as shown below). The actuatable obstructor of Bales (see tapered/ frustoconical leading end of obstructing probe 500a) is shown at least partially obstructing the vacuum passageway when extended fully into the aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the obstructor of the Podhajsky/Brassell/Cosmescu combination to include the limitation of a conically-shaped bung, as taught by Bales, because the modification would provide cautery and suction functions at the same time (Col. 11, ln. 28 -Col 12, ln. 28).
It should also be noted that frustoconical plugs and valve seats are well known in electrosurgical and fluid flow arts; and since a variety of valves and plugs exist in the art, the above modifications would have been obvious to include. Furthermore, it would have been an obvious matter of design choice to make the different portions of the obstructor whatever form or shape was desired or expedient. No criticality or unexpected results are expected from the conically shaped obstructor over the vast array of plugs and valves available in the prior art. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

    PNG
    media_image2.png
    724
    725
    media_image2.png
    Greyscale

Annotated Figures 5a-5c of Bales Reference
Regarding claim 21, it is well known in the art that different aperture, valve, bung, and passageway shapes exist and are widely considered to be interchangeable with no evidence of criticality or unexpected results. The Podhajsky/Brassell/Cosmescu/Bales combination teaches the electrosurgical instrument according to claim 18, but is silent to wherein the aperture is substantially "T"-shaped and the bung is received by the aperture at the region where the horizontal and vertical parts of the "T"- shape merge. The aperture of the Podhajsky/Brassell/Cosmescu/Bales combination is complementary to the obstructor mechanisms therein and a modification of including a “T”-shape would have merely comprised a simple substitution of interchangeable designs to produce a predictable result.  It would have been an obvious matter of design choice to make the different portions of the aperture whichever form or shape was desired or expedient. Noting the level of vacuum control offered by the valve system of Brassell, no criticality or unexpected results are expected from the T-shaped aperture in the .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajsky in view of Brassell, Cosmescu, and Busch-Madsen, as applied to claim 39 above, and further in view of Jarrard (US 3911241).
Regarding claim 40, the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination teaches an electrosurgical instrument according to claim 39, but fails to teach that the said other part of the flexible membrane is contained within the grippable member. However, Jarrard teaches (Figure 7) an electrosurgical instrument which includes an electrical conductor structure (lead wire) which has a part close to the electrode (108) and another part connecting through the switch (116) to the exterior (Col. 6, line 15 – Col. 7, line 10).  The grippable member disclosed by Podhajsky includes a switch, therefore, the other part may connect through the switch to the exterior in the modified device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Podhajsky/Brassell/Cosmescu/Busch-Madsen combination such that the other part of the flexible membrane (which correlates to the electrical conductor structure taught by Jarrard) is contained with the grippable member, as taught by Jarrard, because the modification would provide the other part of the electrical conductor structure (flexible membrane and electrical conductor in the modified device) within the switch (of the grippable member in the modified device), which would reduce the bulk of the device.  


Response to Arguments
Applicant’s arguments filed 01/28/2021, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Cosmescu, which teaches a slidable carriage having a circumferential shape surrounding a housing. The modification here is of the shape of the slidable carriage. Furthermore, Examiner notes that merely reciting the slidable carriage does not provide any structural relationship between the carriage and the electronic components of the instrument. Therefore, the Podhajsky/Brassell/Cosmescu combination provides the device taught by the Podhajsky/Brassell combination with the specific shape of the slidable carriage taught by Cosmescu. Examiner suggests further defining claim 1 to include the structural relationship between the slidable carriage and the electronic components of the instrument in order to distinguish it from the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794